Citation Nr: 9926861	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to educational assistance under the 
provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1966 to April 1969.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1995 at 46 years of age.

2.  The cause of the veteran's death was colon cancer.

3.  At the time of the veteran's death, he was service 
connected for gunshot wound, right shoulder; post surgeries, 
right shoulder with sensory neuropathy right upper extremity, 
rated as 30 percent disabling; and keloid scars residuals of 
gunshot wound to the back and left shoulder, rated 
noncompensable. 

4.  No competent medical evidence has been submitted linking 
the veteran's terminal colon cancer with his service-
connected disabilities or any incident or occurrence, 
including exposure to herbicides or duty in Vietnam, while 
the veteran was on active duty.

5.  At the time of his death, the veteran did not have a 
permanent and total service-connected disability, was not on 
active duty, and did not die as the result of a service 
connected disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The required criteria for eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met.  38 C.F.R. § 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's death certificate reports that he died in April 
1995, at the age of 46.  The cause of death was listed as 
colon cancer.  The approximate interval between the fatal 
condition and death was shown to be years.  An autopsy was 
not performed.  

Review of the veteran's service medical records is negative 
for any evidence of complaint, treatment, or findings 
relating to colon cancer.  In March 1968, the veteran 
sustained a gunshot wound to his back.  In June 1968, the 
veteran sustained a gunshot wound to his right shoulder.  The 
service medical records show treatment for both injuries.  

The veteran's service Department of Defense Form 214 show 
that the veteran served in Vietnam, with receipt of the 
Silver Star Medal, Bronze Star Medal, Vietnamese Cross of 
Gallantry, Purple Heart Medal, National Defense Medal, 
Presidential Unit Citation, Vietnam Service Medal, Vietnam 
Campaign Medal, Good Conduct Medal, and Rifle Expert Badge. 

Review of the evidence reveals that the veteran was service- 
connected for gunshot wound, right shoulder; post surgeries, 
right shoulder with sensory neuropathy right upper extremity 
and keloid scars residuals of gunshot wound to the back and 
left shoulder rated noncompensable. 

Review of the post service medical records indicates 
substantial treatment for his service-connected disorders.  

On VA examination in August 1979, the veteran was noted to 
have pain in the entire upper back, shoulders, and neck.  He 
had limitation of motion in the right shoulder, and poor 
strength in the right shoulder external and internal 
rotators.  He was noted to dress independently with moderate 
difficulty.  The diagnosis was gunshot wound of both 
shoulders, upper back and post surgery fracture of the right 
foot by history, keloid formation in the right shoulder, and 
upper back.

There is no record treatment for the veteran's service-
connected disabilities following the August 1979 examination.

Records from Kaiser Permanente, Southern California 
Permanente Group, show the following treatment:

In May 1992, the veteran was seen with complaints of 
abdominal pain.  He was hospitalized and diagnosed with acute 
appendicitis, severe gangrenous changes, adenocarcinoma of 
the appendix with probable incomplete margin, and exogenous 
obesity.  An exploratory laparotomy appendectomy was 
performed.  Radiology reports revealed an appendix with a 
well differentiated infiltrating adenocarcinoma and 
adenocarcinoma of the bowel.  The veteran was readmitted in 
May 1992.  The diagnosis was adenocarcinoma of the cecum and 
appendix with metastasis to the omentum.  The veteran 
underwent exploratory laparotomy, right hemicolectomy, and 
omentectomy.  

A colonoscopy in September 1993 was interpreted as showing no 
evidence of malignancy.

In October 1993, the veteran was diagnosed with mass, right 
lower quadrant abdominal wall; rule out recurrent carcinoma.  
In that same month, he underwent excision of the mass, right 
lower quadrant abdominal wall.  Pathology studies reportedly 
showed metastatic carcinoma.  Thereafter, the veteran 
received treatment for metastatic colon cancer.

The veteran was admitted for hospitalization in April 1994 
with complaints of abdominal pain, nausea, and vomiting.  
Following a physical examination, severe nausea and vomiting 
with dehydration and recurrent colonic carcinoma was 
diagnosed.  The veteran was rehydrated and observed 
approximately 2-3 days and then discharged home.  

In April 1994, the veteran was admitted for hospitalization 
with preoperative diagnoses of small bowel obstruction and 
recurrent carcinoma of the colon.  The veteran underwent 
exploratory laparotomy, ileal transverse colostomy bypass, 
side-to-side ileal transverse colostomy and side-to-side 
bypass.  The postoperative diagnoses were recurrent carcinoma 
of the colon with extensive peritoneal seeding and small 
bowel obstruction mainly in the terminal ileum, secondary to 
recurrent carcinoma.  

The veteran was readmitted in April 1994 with the same 
diagnoses noted above.  At that time he underwent exploratory 
laparotomy, ileotransverse colostomy bypass and insertion of 
Hickman catheter for central venous access.  

The veteran was admitted for hospitalization in March 1995.  
The veteran presented with severe nausea, vomiting, 
dehydration, and weakness.  Examination revealed a large mass 
in the right side of the abdomen.  Bowel sounds were active 
with very minimal distention.  Laboratory studies showed that 
the liver function tests were abnormal and creatinine and 
blood urea nitrogen was elevated.  Exploratory laparotomy was 
performed which revealed extensive carcinomatosis, entire 
length of the bowel was studded with cancer.  The veteran was 
discharged home with a poor prognosis.  

Radiology examinations dated in March 1995 revealed no 
evidence of hydronephrosis, loculated ascites in the left 
upper quadrant or left pleural effusion, and residual colonic 
barium.  

Pertinent Law and Regulation

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).

Under 38 C.F.R. § 3.312(a), a veteran's death will be 
considered service connected when a service-connected 
disability is established as either the principal or 
contributory cause of death.  This determination is to be 
based on sound judgment after careful review of the facts, 
and not on speculation.  Id.  A service-connected disability 
will be considered as the principal cause of death when such 
disability was the immediate or underlying cause of death, or 
was etiologically related thereto. 38 C.F.R. § 3.312(b).  For 
a service-connected disability to be considered a 
contributory cause of death, "it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it lent assistance to the production of 
death."  38 C.F.R. § 3.312(c).  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).

The threshold question that must be resolved with regard to 
the appellant's claim of service connection for the cause of 
the veteran's death is whether she has presented evidence 
that the claim is well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well- 
grounded claim is a plausible claim, meaning it appears to be 
meritorious.  Murphy, 1 Vet. App. at 81.  An allegation that 
the veteran's death is the result of a disorder that is 
service connected is not sufficient; the appellant must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303(d) (1998).  Service 
connection may also be granted for disease, which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that:

A well grounded claim is a plausible claim, one that appears 
to be meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by evidence of record.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).

For service connection for the cause of death, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die).  However, the last two 
requirements must be supported by evidence of record.  Ruiz 
v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).

A well-grounded claim for service connection for the cause of 
a veteran's death, thus, is one which justifies a belief by a 
fair and impartial individual that it is plausible that the 
veteran's death resulted from a disability incurred in or 
aggravated by service, or that death resulted from a 
disability which may be presumed under law to have been 
related to service.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Therefore, if the 
determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded. Grottveit, 5 Vet. App. at 93.  
A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service. See Savage v. Gober, at 495.

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(6)(i) 
(1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1998) are met even though there is no record of 
such diseases during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; Non- 
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

Note 1.  The term "soft-tissue sarcoma" 
includes the following: 

Adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous 
histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) 
angioendotheliomatosis, malignant glomus 
tumor, malignant hemangiopericytoma, 
synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and 
epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant 
granular cell tumor, alveolar soft part 
sarcoma, epithelioid sarcoma, clear cell 
sarcoma of tendons and aponeuroses, 
extraskeletal Ewing's sarcoma, congenital 
and infantile fibrosarcoma, malignant 
ganglioneuroma 

Note 2.  For purposes of this section, 
the term acute and subacute peripheral 
neuropathy means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to an herbicide agent 
and resolves within two years of the date 
of onset. 

38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.309(e) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  Service in Vietnam during the Vietnam Era together 
with the development of non-Hodgkin's lymphoma manifested 
subsequent to such service is sufficient to establish service 
connection for that disease. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313 (1998).

If a veteran had service in Vietnam during the Vietnam era 
and develops a disease enumerated in 38 U.S.C.A. § 1116 (West 
1991 & Supp. 1999); or 38 C.F.R. § 3.309(e) (1999), it is 
presumed that he was exposed to Agent Orange or other 
herbicide agents while in Vietnam.  In such a case, no 
evidence is necessary to satisfy the direct incurrence or 
nexus prongs of the Caluza test for a well-grounded claim.  
McCartt v. West, 12 Vet. App. 164, 168 (1999). 

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange. 
Brock v. Brown, 10 Vet. App. 155, 160 (1997).  However, 
competent evidence of service incurrence and nexus between 
current disability and herbicide exposure is required.  
McCartt v. West.


Analysis

Cause of Death

The appellant has asserted that the veteran was sprayed with 
the exfoliant, Agent Orange while serving in Vietnam, which 
caused his fatal colon cancer.  

Review of the evidence does in fact show that the veteran 
served in Vietnam therefore allowing presumptive service 
connection for any of the diseases listed in 3.309(e).  
However, the veteran's fatal colon cancer is not one of the 
diseases presumptively recognized as related to exposure to 
herbicides.  Therefore the provisions of 38 C.F.R. § 3.309(e) 
(1998) regarding presumptive service connection are 
inapplicable.  Accordingly competent evidence of service 
incurrence (in this case exposure to Agent Orange), and of a 
nexus between the service incurrence and the fatal carcinoma 
of the colon.  The Board notes that during his lifetime, the 
veteran submitted a number of statements in which he reported 
exposure to Agent Orange while serving in Vietnam.  The 
reports by the appellant and the veteran constitute competent 
evidence of inservice incurrence.  See Pearlman v. West, 11 
Vet. App. 443 (1998) (holding veteran's account reported by 
his widow of full body exposure to mustard gas, constituted 
competent evidence of inservice exposure).  

The only evidence submitted that makes the requisite 
connection between the veteran's terminal colon cancer and 
service, including the veteran's service-connected disorders, 
is the appellant.  The Board finds that no competent medical 
evidence has been submitted that supports the appellant's 
contention that the cause of her husband's death is related 
to an illness incurred during his recognized service.  The 
appellant's assertions are not competent to provide the 
necessary etiological link.  See Grottveit, 5 Vet. App. at 
93.  

No medical professional has suggested that the veteran's 
death was related to his military service or his service-
connected disorders.  Lay assertions to the effect that the 
veteran's death was related to service are neither competent 
nor probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the United States Court of 
Appeals for Veterans (Court) noted that lay persons are not 
competent to offer medical opinions and, therefore, those 
opinions cannot serve as a basis for a well-grounded claim.  
Because the appellant is not a medical expert, she is not 
competent to express an authoritative opinion regarding the 
medical causation of the veteran's terminal illness.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds the appellant's claim of entitlement to 
service connection for the cause of the veteran's death on 
the basis of exposure to herbicides not well grounded.  The 
condition that caused his death is not subject to the 
presumptions referable to veterans who served in Vietnam or 
were otherwise exposed to herbicidal agents.  There is also 
no competent evidence linking the fatal condition to exposure 
to herbicides in service.

There has been no competent medical evidence submitted which 
links the veteran's death to his recognized service.  There 
is no competent evidence that his service connected 
disabilities contributed to his death.  As the appellant has 
not presented medical or competent evidence which would 
justify a belief by a fair and impartial individual that it 
is plausible the veteran's death was related to service, her 
claim is not well grounded and must be denied.

Educational Assistance under 38 U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability.  38 C.F.R. § 3.807(a).

In this case, the veteran was not service-connected for a 
permanent total service- connected disability at the time of 
his death, and, as decided above, the veteran's death was not 
the result of a service connected disability.  Accordingly, 
the Board finds that the appellant has not met the conditions 
for eligibility for dependents' educational assistance under 
38 U.S.C.A. Chapter 35; 38 C.F.R. § 3.807.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted"). Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis).  Accordingly, the 
appellant's claim for Chapter 35 benefits must be denied on 
the basis of lack of entitlement under the law.


ORDER

Entitlement to service connection for the cause of death is 
denied.

Entitlement to dependents' educational assistance under 38 
U.S.C.A. § Chapter 35, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

